Citation Nr: 0215198	
Decision Date: 10/29/02    Archive Date: 11/06/02

DOCKET NO.  99-04 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from February 1962 to May 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO decision which 
denied service connection for a back disorder.  In March 
2001, the Board remanded this matter for further evidentiary 
development and compliance with the Veterans Claims 
Assistance Act of 2000.  
In May 2002, a videoconference hearing was held before a 
member of the Board.


FINDINGS OF FACT

The veteran's current back disorder, including degenerative 
disc disease and postoperative herniated disc of the lumbar 
spine, began years after service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 &. Supp. 2001); 
38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the United States Navy 
from February 1962 to May 1966.  His service medical records, 
which appear to be complete, do not show any complaints or 
findings of a back disorder.  The discharge examination, 
performed in May 1966, noted normal findings concerning the 
spine. 

In June 1998, the veteran filed his claim seeking service 
connection for a back disorder.  

A letter in support of his claim, dated in June 1998, was 
received from R. Taylor, M.D.  Dr. Taylor's letter noted the 
veteran's narrative history of a service back injury and 
periodic back problems ever since.  He also noted that the 
veteran underwent surgery on his back in 1992 for lumbar disc 
disease, specifically excision of an L4-L5 herniated disc. 

A treatment summary letter, dated in July 1998, was received 
from I. Denton, M.D.  The letter noted the veteran's 
narrative history of a service back injury requiring bed rest 
for about a week.  Based upon the veteran's history, Dr. 
Denton felt the veteran's current back disorder, diagnosed as 
status post L4 laminotomy, was likely related to the service 
back injury.

A letter from the veteran's spouse, dated in August 1998, 
noted the veteran's complaints of back pain since 1963.

In July 2001, the RO sent the veteran correspondence pursuant 
to the Veterans Claims Assistance Act of 2000.  The RO's 
letter also requested that the veteran complete consent forms 
to obtain all of his post service medical treatment reports, 
including those from R. Taylor, M.D.  After receiving the 
veteran's response, private medical treatment reports, dated 
March 1990 to December 1996, were received from R. Taylor, 
M.D.  

A May 1990 treatment report noted the veteran's complaints of 
back pain for the past three months.  The report noted his 
history of back trouble, including sporadic, non-radiating 
back pain, following a lifting injury in 1963.  A 
computerized tomography (CT) scan of the spine in May 1990 
revealed negative findings.  

In November 1992, the veteran sought treatment for complaints 
of lumbar and distal lower extremity pain on the right side.  
He gave a history of many low back problems over the years, 
but that he first experienced radiculopathy while on an 
airplane three weeks earlier.  A CT scan showed a herniated 
disc for which an L4-L5 laminotomy with disc excision was 
performed in November 1992.  

In May 2002, a videoconference hearing was held before a 
member of the Board.  At the hearing, the veteran testified 
that he injured his back in 1963 while carrying a large 
container.  He indicated that he sought treatment for this 
condition, but that no significant treatment was provided.  
He claimed that he has had back pain since that time.  

In a May 2002 statement submitted by the veteran, he 
indicated that he had spoken to a fellow service member who 
recalled him having back pain during service, but could not 
recall the specific injury.  

II.  Analysis

The file shows that through correspondence, the rating 
decision, the statement of the case, and supplemental 
statements of the case, the RO has notified the veteran of 
the evidence necessary to substantiate his claim.  Pertinent 
medical records have been obtained.  The Board finds that the 
notice and duty to assist provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), and the related companion VA regulation, have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
arthritis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The veteran served on active duty from February 1962 to May 
1966.  His service medical records do not show a back 
disorder, and the service separation examination noted a 
normal spine.  This suggests that even if the veteran had 
some undocumented acute back problem in service, such 
resolved without residuals.

There are no post-service medical records of a back disorder 
until March 1990, over 23 years later.  A May 1990 treatment 
report noted the veteran's history of sporadic back pain, 
non-radiating, following a lifting injury in 1963.  A CT scan 
in May 1990 was normal.  In November 1992, the veteran was 
found to have a herniated lumbar disc for which he had a 
laminectomy.

The evidence shows that the veteran's current back disorder 
was not present during service or for many years later.  
Despite the veteran's contentions that his current back 
disorder is related a service injury, as a layman he has no 
competence to give a medical opinion on diagnosis or etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The statements submitted from Drs. Taylor and 
Denton, to the extent they suggest such an etiological 
relationship, are not considered probative since they are 
based on an unsubstantiated lay history of a service injury 
with continued back problems thereafter.  Reonal v. Brown, 5 
Vet.App. 458 (1993).  The Board finds more persuasive the 
fact that service medical records show no back problems and 
there are no medical findings of back trouble for many years 
after service.  This makes it unlikely that lumbar 
degenerative disc disease, including a postoperative 
herniated disc, is related to service.

The weight of the credible evidence demonstrates that the 
veteran's current back disorder began after his active duty 
and was not caused by any incident of service.  This 
condition was neither incurred in nor aggravated by service.  
As the preponderance of the evidence is against the claim for 
service connection for a back disorder, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for a back disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

